UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- Dreyfus Stock Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30* Date of reporting period: July 1, 2014-June 30, 2015 * Fiscal year end is 10/31 for Dreyfus International Small Cap Fund Item 1. Proxy Voting Record Dreyfus Stock Funds Dreyfus International Equity Fund ACS, ACTIVIDADES DE CONSTRUCCION Y SERVICIOS S.A Ticker: ACS Security ID: E7813W163 Meeting Date: APR 27, 2015 Meeting Type: Annual Record Date: APR 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Consolidated and Standalone For For Management Financial Statements 1.2 Approve Allocation of Income For For Management 2 Receive Corporate Social None None Management Responsibility Report 3 Advisory Vote on Remuneration Policy For Against Management Report 4 Approve Discharge of Board For For Management 5.1 Ratify Appointment of and Elect Emilio For For Management Garcia Gallego as Director 5.2 Ratify Appointment of and Elect Maria For Against Management Soledad Perez Rodriguez as Director 5.3 Elect Agustin Batuecas Torrego as For Against Management Director 5.4 Elect Antonio Botella Garcia as For For Management Director 5.5 Elect Catalina Minarro Brugarolas as For For Management Director 5.6 Elect Antonio Garcia Ferrer as Director For Against Management 5.7 Elect Joan-David Grima Terre as For For Management Director 5.8 Elect Jose Maria Loizaga Viguri as For Against Management Director 5.9 Elect Pedro Lopez Jimenez as Director For Against Management 5.10 Elect Santos Martinez-Conde For Against Management Gutierrez-Barquin as Director 5.11 Elect Florentino Perez Rodriguez as For Against Management Director 5.12 Elect Miguel Roca Junyent as Director For For Management 5.13 Elect Pablo Vallbona Vadell as Director For Against Management 5.14 Elect Jose Luis del Valle Perez as For Against Management Director 6 Renew Appointment of Deloitte as For For Management Auditor 7.1 Amend Article 12 Re: Issuance of Bonds For Against Management 7.2 Amend Article 13 Re: Board Size For For Management 7.3 Amend Article 14 Re: Board Term For For Management 7.4 Amend Article 16 Re: Board's Chairman For For Management and Lead Independent Director 7.5 Amend Article 19 Re: Executive For For Management Committee 7.6 Amend Article 20 bis Re: Audit For For Management Committee 7.7 Amend Article 24 Re: General Meetings For For Management 7.8 Amend Article 25 Re: Convening of For For Management General Meetings 7.9 Amend Article 28 Re: Shareholders' For For Management Right to Information 7.10 Amend Article 29 Re: Quorum of General For For Management Meetings 7.11 Amend Article 30 Re: Competence of For For Management General Meetings 7.12 Remove Article 31 Re: Shareholders' For For Management Right to Information 7.13 Amend Article 34 Re: Allocation of For For Management Income 7.14 Add Article 20 ter Re: Appointments For For Management and Remuneration Committee 7.15 Add Article 20 quater Re: Specialized For For Management Committees 7.16 Add Article 34 bis Re: Director For For Management Remuneration 7.17 Approve Restated Articles of For Against Management Association 8 Approve New General Meeting Regulations For Against Management 9 Receive Amendments to Board of None None Management Directors' Regulations 10 Authorize Capitalization of Reserves For For Management 11 Authorize Share Repurchase and Capital For For Management Reduction via Amortization of Repurchased Shares 12 Approve Stock Option Plan For Against Management 13 Authorize Board to Ratify and Execute For For Management Approved Resolutions ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 21, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends of CHF 2.10 per Share For For Management 3 Approve Discharge of Board and Senior For For Management Management 4.1 Approve Remuneration of Directors in For For Management the Amount of CHF 4.9 Million 4.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 36.3 Million 5.1.1 Reelect Rolf Doerig as Director and For For Management Board Chairman 5.1.2 Reelect Dominique-Jean Chertier as For For Management Director 5.1.3 Reelect Alexander Gut as Director For For Management 5.1.4 Reelect Didier Lamouche as Director For For Management Reelect Thomas O'Neill as Director For For Management 5.1.6 Reelect David Prince as Director For For Management 5.1.7 Reelect Wanda Rapaczynski as Director For For Management 5.1.8 Elect Kathleen P. Taylor as Director For For Management 5.1.9 Elect Jean-Christophe Deslarzes as For For Management Director 5.2.1 Appoint Alexander Gut as Member of the For For Management Compensation Committee 5.2.2 Appoint Thomas O'Neill as Member of For For Management the Compensation Committee 5.2.3 Appoint Wanda Rapaczynski as Member of For For Management the Compensation Committee 5.3 Designate Andreas G. Keller as For For Management Independent Proxy 5.4 Ratify Ernst & Young AG as Auditors For For Management 6 Approve CHF 4.6 Million Reduction in For For Management Share Capital 7 Transact Other Business (Voting) For Against Management AIRBUS GROUP Ticker: AIR Security ID: N0280E105 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.1 Discussion on Company's Corporate None None Management Governance Structure 2.2 Receive Report on Business and None None Management Financial Statements 2.3 Discuss Remuneration Report Containing None None Management Remuneration Policy 2.4 Receive Explanation on Company's None None Management Reserves and Dividend Policy 3 Discussion of Agenda Items None None Management 4.1 Adopt Financial Statements For For Management 4.2 Approve Allocation of Income and For For Management Dividends of EUR 1.20 per Share 4.3 Approve Discharge of Non-Executive For For Management Members of the Board of Directors 4.4 Approve Discharge of Executive Members For For Management of the Board of Directors 4.5 Ratify KPMG as Auditors For For Management 4.6 Approve Remuneration Policy Changes For For Management 4.7 Change Company Form to European Company For For Management 4.8 Elect Maria Amparo Moraleda Martinez For For Management as Director 4.9 Grant Board
